      Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

CARLTON SANDERS and
STEPHEN H. SMITH, as Chapter 7 Bankruptcy
Trustee for CARLTON SANDERS                                                           PLAINTIFFS

V.                                                   CIVIL ACTION NO. 3:19-CV-721-DPJ-FKB

KOCH FOODS, INC.; KOCH FARMS OF MISSISSIPPI, LLC;
and KOCH FOODS OF MISSISSIPPI, LLC                                                 DEFENDANTS

                                              ORDER

       This lawsuit asserts that a poultry company discriminated against and mistreated a black

poultry grower. The case is before the Court on motion of Defendants Koch Foods, Inc.; Koch

Farms of Mississippi, LLC; and Koch Foods of Mississippi, LLC (collectively “Koch”) to

dismiss all but one claim asserted by Plaintiffs Carlton Sanders and Bankruptcy Trustee Stephen

H. Smith. Having considered the parties’ submissions, the Court rules as follows: (1) Carlton

Sanders is dismissed, the Trustee is the real party in interest, and all claims are deemed timely;

(2) Koch’s motion to dismiss for failure to state a claim is granted as to the state-law fraud and

misrepresentation claims; and (3) Koch’s motion to dismiss is granted as to claims asserted under

the Packers and Stockyards Act.

I.     Facts and Procedural History

       Sanders, a black poultry farmer, believes Koch discriminated against him because of his

race. Sanders operated two poultry farms in Lena, Mississippi, and entered into two separate

Broiler Growing Agreements with Koch in 2001. Under these agreements, Koch delivered

chicks, Sanders would house and raise those chicks in a manner consistent with Koch’s

specifications, and Koch later picked up the birds for transport to slaughter. Sanders operated

Class B housing, which has lower specifications and a lower pay rate than Class A housing.
      Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 2 of 14




       According to Sanders, in 2014, Koch required him to make 22 upgrades to his farm

totaling $197,000. Am. Compl. [8] at 7. He claims Koch “assured [him] that these were all the

upgrades he would need to make, and in reliance of this, he borrowed money” and executed the

changes. Id. Then, in February 2015, Koch informed Sanders of new minimum standards for

ventilation in its growers’ poultry houses––wind speed for cooling and static pressure for

heating. Id. Sanders maintains that his houses already met the wind-speed requirement and the

static-pressure modification was minimal, costing approximately $7,000. Id.

       But things changed in November 2015 when Koch purportedly sent Sanders a letter

mandating 23 upgrades, costing approximately $318,000. Id. at 8. Sanders claims these

upgrades included items necessary to be a Class A grower (which he was not). And he says

white farmers were required to make only two upgrades, not 23. Id. He concluded that the

differential treatment was racially motivated and filed a race-discrimination complaint with the

United States Department of Agriculture (USDA). Id. at 11.1

       Sanders was unable to obtain financing to make these improvements, and it appears he

never made one of the improvements required for Class B houses. See id. at 7 (“The static

pressure on Sanders’s farm was only .05 apart from the .10 it needed to be, and it was going to

cost Sanders about $7,000 ($1,000 per house) to make this increase.” (emphasis added)); id.

(neglecting to state definitively if the static-pressure improvement was made). Koch stopped



1
  Koch offers a different spin on the 23 upgrades, characterizing Plaintiffs’ Amended Complaint
as averring that “Sanders expressed interest in upgrading his aging houses to the higher paying
Class A specification.” Koch Mem. [15] at 6 (citing Am. Compl. [8] at 7, 14–16). Koch then
states that it merely provided Sanders the information he requested. Id. While this factual point
appears to form the foundation for Koch’s theory of the case, it fails to faithfully recount what
Plaintiffs actually alleged––indeed they said just the opposite. According to Plaintiffs, Koch
representatives “approached Plaintiff Sanders with verbal demands that Sanders again conduct
more expensive upgrades.” Am. Compl. [8] at 7. Under the Rule 12(b)(6) standard, the Court
assumes the facts are as Sanders describes them regarding the 23 upgrades.
                                                2
      Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 3 of 14




delivering chicks. Id. at 10–11. The loss of income prompted Sanders to file for bankruptcy on

July 27, 2018, and Plaintiff Stephen H. Smith was appointed as the Chapter 7 Bankruptcy

Trustee. Sanders says his property was ultimately sold for less than fair-market value to a

relative of a Koch employee. Id. at 19.

        Plaintiffs (Sanders and the Trustee) filed suit, contending that because of Koch’s

conduct, Sanders

        lost his home, farm and livelihood, suffered serious health consequences,
        including a stroke and heart attack, lost his wife to divorce, endured relentless
        stress and pressure, was forced into a Chapter 7 bankruptcy, endured the profound
        impact of ongoing race discrimination[] and retaliation for not complying with
        Koch’s impossible demands, and has been stereotypically reduced to living on
        food stamps and food caught through fishing and hunting for his main sustenance.

Id. at 20. In their Complaint, Plaintiffs advance the following causes of action: (1) racial

discrimination in violation of 42 U.S.C. §1981 (Count I); (2) violation of the Packers and

Stockyards Act (PSA) (Counts II and III); (3) fraud (Count IV); (4) breach of contract (Count V);

and (4) negligent, willful, and reckless misrepresentation (Count VI). Koch seeks dismissal of

Counts II, III, IV, V, and VI. It did not seek dismissal of the race-discrimination claim (Count I).

II.    Koch’s Motion to Dismiss

        Koch challenges Plaintiffs’ Complaint in two ways. First, Koch says Plaintiffs’ PSA,

breach-of-contract, fraud, and negligent-misrepresentation claims are time barred. Second, it

contends that those same claims—other than the breach-of-contract claim in Count V—fail to

state a claim.

        A.       Statute of Limitations

        The statute-of-limitations issues are now moot. As originally briefed, the parties disputed

the applicable limitations periods and when they were triggered—a discussion that raised issues



                                                 3
      Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 4 of 14




of apparent first impression within this circuit. But in their sur-reply, Plaintiffs asserted that

Stephen Smith, as the Chapter 7 Bankruptcy Trustee, had an additional two years from the filing

of Sanders’s bankruptcy petition to file suit. Pls. Mem. [38] at 1–2 (citing 11 U.S.C.

§ 108(a)(2)). Koch agreed, “concede[ing] that only Plaintiff Stephen H. Smith’s claims, as

Trustee, were timely filed pursuant to 11 U.S.C. § 108(a)(2).” Koch Mem. [40] at 1 (emphasis in

original).

        As for Sanders’s claims, Koch asserted that they remained stale but that they should

alternatively be dismissed because Sanders is not a real party in interest. According to Koch,

once Sanders sought protection in bankruptcy, his assets became assets of the bankruptcy estate,

leaving the Trustee with exclusive standing to pursue these claims. Id. at 1 n.2.

        The relevant portions of the bankruptcy code support this position. For example, 11

U.S.C. § 323(a) provides that the “trustee in a case under this title is the representative of the

estate,” and § 323(b) explains that the “trustee in a case under this title has the capacity to sue

and be sued.” Likewise, § 704(a)(1) requires the trustee to “collect and reduce to money the

property of the estate for which such trustee serves.” As the Fifth Circuit summarized,

        Section 541 of the Bankruptcy Code provides that virtually all of a debtor’s
        assets, including causes of action belonging to the debtor at the commencement of
        the bankruptcy case, vest in the bankruptcy estate upon the filing of
        a bankruptcy petition. 11 U.S.C. § 541(a)(1); In re Swift, 129 F.3d [792, 795 (5th
        Cir. 1997)]; 5 COLLIER ON BANKRUPTCY § 541.08. Thus, a trustee, as the
        representative of the bankruptcy estate, is the real party in interest, and is the only
        party with standing to prosecute causes of action belonging to the estate once
        the bankruptcy petition has been filed. 11 U.S.C. §§ 323, 541(a)(1); Wieburg [v.
        GTE Southwest, Inc.], 272 F.3d [302, 306 (5th Cir. 2001)].

Kane v. Nat’l Union Fire Ins. Co., 535 F.3d 380, 385 (5th Cir. 2008) (reversing district court’s

denial of trustee’s motion to substitute himself for the debtors as the real party in interest).

        Because the bankruptcy code and case law support Koch’s position, the Court finds that



                                                   4
      Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 5 of 14




the Trustee is the real party in interest. Sanders should be dismissed from this action pursuant to

Federal Rule of Civil Procedure 21, which states that “[m]isjoinder of parties is not a ground for

dismissing an action. On motion or on its own, the court may at any time, on just terms, add or

drop a party. The court may also sever any claim against a party.” See Alexander v. C.R. Bard,

Inc., No. 3:13-CV-5187-O, 2014 WL 12602871, at *8 (N.D. Tex. Feb. 26, 2014) (applying Rule

21 and substituting the Trustee as the real party in interest). But as Koch concedes, the Trustee

had an additional two years to file suit, so the claims he advances are considered timely.2

       B.      Failure to State a Claim

       Koch alternatively argues that the PSA, fraud, and misrepresentation claims in Counts II,

III, IV, and VI should be dismissed under Federal Rule of Civil Procedure 12(b)(6) for failure to

state a claim. Unfortunately, the bulk of the Trustee’s response addressed the statute of

limitations, often leaving the Court with little to nothing to go on. See Pls. Mem. [20] at 16–18

(devoting only the last two pages in response to Koch’s merits arguments).

               1.      Rule 12(b)(6) Standard

       When considering a motion under Rule 12(b)(6), the “court accepts ‘all well-pleaded

facts as true, viewing them in the light most favorable to the plaintiff.’” Martin K. Eby Constr.

Co. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004) (quoting Jones v. Greninger,

188 F.3d 322, 324 (5th Cir. 1999) (per curiam)). But “the tenet that a court must accept as true




2
  Admittedly, the Trustee had no opportunity to respond to Koch’s argument that he was the real
party in interest because it was raised in response to the sur-reply. But the Court finds this
approach legally sound and preferable to delving into an unsettled area of the law––that being
what statute of limitations applies to the PSA claims. See Jackson v. Swift-Eckrich, 830 F. Supp.
486, 495–99 (W.D. Ark. 1993) (debating whether to borrow a state or federal statute of
limitations for a PSA claim). That said, if the Trustee wishes to challenge this finding, he may
certainly pursue a motion for reconsideration as to those claims that are not otherwise subject to
dismissal.
                                                 5
         Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 6 of 14




all of the allegations contained in a complaint is inapplicable to legal conclusions. Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007)). To overcome a Rule 12(b)(6) motion, a plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “Factual

allegations must be enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id. at 555

(citations and footnote omitted).

                 2.      State-Law Claims

         Looking first to the state-law claims, Koch seeks dismissal of the fraud and

misrepresentation claims for failure to state a claim. It does not challenge the breach of contract

claim.

                         a.      Fraud

         Koch advances two arguments for dismissing the Trustee’s fraud claim: (1) promises of

future conduct are insufficient to support a fraud claim under Mississippi law, and (2) the Trustee

failed to plead the fraud claim with the requisite particularity. Koch Mem. [15] at 25–26.

         To state a claim for fraud, a plaintiff must prove:

         1) a representation; 2) its falsity; 3) its materiality; 4) the speaker’s knowledge of
         its falsity or ignorance of its truth; 5) his intent that it should be acted upon by the
         person and in the manner reasonably contemplated; 6) the hearer’s ignorance of
         its falsity; 7) his reliance on its truth; 8) his right to rely thereon; and 9) his
         consequent and proximate injury.

Gulf Coast Hospice, LLC v. LHC Grp., Inc., 273 So. 3d 721, 742 (Miss. 2019).

         Fraud claims, including state-law fraud claims, are subject to the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b). See Dorsey v. Portfolio Equities, Inc., 540



                                                    6
      Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 7 of 14




F.3d 333, 338–39 (5th Cir. 2008) (noting federal and state-law fraud claims are subject to a

“heightened level of pleading”). “[The Fifth Circuit] interprets Rule 9(b) strictly, requiring a

plaintiff pleading fraud to specify the statements contended to be fraudulent, identify the speaker,

state when and where the statements were made, and explain why the statements were

fraudulent.” Id. at 339 (quoting Herrmann Holdings Ltd. v. Lucent Techs. Inc., 302 F.3d 552,

564–65 (5th Cir. 2002)).

       Here, Koch describes the fraud claim as alleging that “Koch promised that ‘if [Sanders]

grew good birds, he would continue to receive placements of baby chicks.’” Koch Mem. [15] at

25 (quoting Am. Compl. [8] at 32 (¶ 126)); see also Am. Compl. [8] at 36 (¶ 145) (“Defendant

Koch’s representations that he would receive chickens and continue to receive chickens were the

primary inducements for Plaintiff Sanders to enter into the Poultry Growing Agreement with

Defendant Koch, to initially and repeatedly borrow money from PriorityOne, as well as to

expend his own funds on his chicken houses to meet Koch’s shifting demands.”). Koch says

these promises were not incorporated into the Growing Agreements and points out the alleged

fraud was the “breaking of those oral promises––some 13 years after they were supposedly

made.” Koch Mem. [15] at 25. The Trustee does not challenge this abbreviated characterization

of the fraud claim in response. See Pls. Mem. [20] at 18.

       If that is the claim, then it fails. As Koch points out, courts have repeatedly held “‘that

even in cases where fraud is alleged, a promise of future conduct does not meet the requirement

of a “representation” unless the promise was made with the present intent not to perform[.]’”

Gulf Coast Hospice, 273 So. 3d at 742 (quoting Bank of Shaw v. Posey, 573 So. 2d 1355, 1360

(Miss. 1990)) (alteration in Gulf Coast Hospice). Here, the Trustee merely pleaded that the

alleged representation “turned out to be false” some 13 years later. Am. Compl. [8] at 36. And



                                                 7
      Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 8 of 14




the Trustee never addresses Koch’s argument that such averments fail Rule 12(b)(6)’s

plausibility test. See Pls. Mem. [20] at 18; see also Koch Reply [24] at 12 (concluding Sanders

conceded that his fraud claims should be dismissed).

       The Trustee also neglects to squarely address Koch’s argument that the Amended

Complaint fails to plead the fraud claim with the required particularity. Koch Mem. [15] at 26.

Instead, the Trustee offers the conclusory assertion that “[t]his case is rich with evidence of fraud

and misrepresentation and is pleaded in compliance with Rule 9(b).” Pls. Mem. [20] at 18. How

so? The Trustee cites no factual averments in the Amended Complaint that indicate who at Koch

made the material representations, when he or she made them, or where he or she made them.

Am. Compl. [8] at 32; see Howard v. Estate of Harper ex rel. Harper, 947 So. 2d 854, 861

(Miss. 2006) (dismissing fraud claims where the complaint “does not specify the date or

locations the allegedly fraudulent statements were made”).

       In short, the Trustee’s “allegations in no way particularize the representations [Koch]

actually made, where or when [it] made them, or how they were false.” Eaton v. GuideOne Am.

Ins. Co., No. 3:18-CV-783-DPJ-FKB, 2019 WL 2437477, at *3 (S.D. Miss. June 11, 2019)

(noting the Fifth Circuit’s strict interpretation of Rule 9(b) and dismissing fraud claim), aff’d

2020 WL 3421659, at *1 (5th Cir. June 22, 2020). And absent some explanation from the

Trustee defending this claim, it appears that he has pleaded his best case. The fraud claim is

therefore dismissed.

                       b.      Misrepresentation

       The same is basically true for the misrepresentation claim. To advance a

misrepresentation claim under Mississippi law, a plaintiff must prove the following elements:

       (1) a misrepresentation or omission of a fact; (2) that the representation or
       omission is material or significant; (3) that the person/entity charged with the

                                                   8
      Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 9 of 14




       negligence failed to exercise that degree of diligence and expertise the public is
       entitled to expect of such persons/entities; (4) that the plaintiff reasonably relied
       upon the misrepresentation or omission; and (5) that the plaintiff suffered
       damages as a direct and proximate result of such reasonable reliance.

Horace Mann Life Ins. Co. v. Nunaley, 960 So. 2d 455, 461 (Miss. 2007). Here, the Trustee

describes his misrepresentation claim as follows:

       Defendant Koch represented to Plaintiff Sanders that it would not place birds on
       Sanders’s farm if [he] did not perform unlawful, expensive, impossible, and
       unrealistic upgrades and demands that were designed as a pretext and subterfuge
       to put Sanders out of business because of his race. Koch engaged in this conduct
       unlawfully and improperly under all applicable federal and state laws.

Am. Compl. [8] at 38–39. Koch maintains that this pleading fails to factually show a

misrepresentation (element one) or resulting harm (element five).

       First, Koch says the Trustee has not pled a misrepresentation because he has averred that

Koch did what it promised it would. The Trustee alleges that Koch said it would not deliver

birds if Sanders failed to complete the upgrades and Koch in fact ceased deliveries when the

upgrades were not made. Koch Mem. [15] at 27. There was no misrepresentation.

       Koch next argues that the Trustee cannot show any damages were proximately caused by

an alleged misrepresentation. Id. Koch says Sanders admitted he never complied with the static-

pressure minimum requirement for Class B houses, and this failure alone would justify a

decision to cease delivering chicks. Id. at 28; see Am. Compl. [8] at 7 (“The static pressure on

Sanders’s farm was only .05 apart from the .10 it needed to be, and it was going to cost Sanders

about $7,000 ($1,000 per house) to make this increase.”).

       As with the fraud claim, the Trustee merely responds that “[t]his case is rich with

evidence of fraud and misrepresentation and is pleaded in compliance with Rule 9(b) of the

Federal Rules of Civil Procedure to defeat the motion to dismiss.” Pls. Mem. [20] at 18. He

never addresses Koch’s substantive, procedural, and factual arguments, and fails to explain how

                                                  9
     Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 10 of 14




he has pleaded a plausible claim as to each essential element of his misrepresentation claim. The

claim is therefore dismissed.

               3.      Federal Claims Under PSA

       Koch advances three arguments for dismissing the PSA claims found in Counts II and III:

(1) 7 U.S.C. § 213 does not apply to live poultry dealers; (2) the Trustee has not pleaded, and

cannot plead, likelihood of injury to competition sufficient to sustain a PSA claim; and (3) the

Trustee has pleaded no facts to establish a regulatory violation.

                       a.       Section 213

       Koch first says 7 U.S.C. § 213, which is invoked in Count III, is inapplicable to poultry

dealers. The Trustee concedes in response this citation was in error. Pls. Mem. [20] at 15

(admitting § 213 applies to livestock). All claims under § 213 are dismissed.

                       b.       Injury to Competition

       Next the parties dispute the Trustee’s ability to allege injury to competition, as required

by 7 U.S.C. § 192 (Count III). Under the PSA, it is unlawful for live poultry dealers to:

       (a) Engage in or use any unfair, unjustly discriminatory, or deceptive practice or
       device; or

       (b) Make or give any undue or unreasonable preference or advantage to any
       particular person or locality in any respect, or subject any particular person or
       locality to an undue or unreasonable prejudice or disadvantage in any respect[.]

7 U.S.C. § 192(a)–(b); see Am. Compl. [8] at 28 (Count III).

       The Fifth Circuit––and at least five other circuits––have held this provision is intended

“to protect competition and, therefore, only those practices that will likely affect competition

adversely violate the Act.” Wheeler v. Pilgrim’s Pride Corp., 591 F.3d 355, 357 (5th Cir. 2009).

Here, Koch says the Trustee has not pled, and cannot plead, likelihood of injury to competition.

Koch Mem. [15] at 13–14 (citing Wheeler, 591 F.3d at 357). The Trustee begrudgingly agrees

                                                 10
     Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 11 of 14




that showing competitive harm is required in this circuit but insists it has been properly pleaded.

Pls. Mem. [20] at 16.

       The Trustee’s competitive-harm argument is at best conclusory. He focuses on the dearth

of black poultry farmers in Mississippi, the history of racism in Mississippi and Koch’s alleged

discrimination against black farmers including Sanders. Id. Much of what he says is factual, and

if Koch intentionally discriminated against Sanders to eliminate one of the few remaining black

growers, then its conduct would be reprehensible. But § 192 has never been used as an anti-race

discrimination statute; it addresses anti-competitive conduct. Wheeler, 591 F.3d at 357. And

while the Trustee recounts a sad history of discrimination and lack of opportunity, he essentially

acknowledges that the resulting harm to competition is yet to be shown:

       The Amended Complaint [Doc. 8, ¶¶ 72, 76, 123] addresses the issue of
       competitive harm in the antitrust context, but it is difficult to put in words without
       offending a population of people that deserve better. Experts will be best
       equipped to calculate how Defendants have gained a monetary edge over their
       competitors through their systematic elimination of black farmers to grow
       chickens for their companies.

Pls. Mem. [20] at 17.

       This explanation does not address Koch’s arguments that the alleged facts fail to show

anticompetitive harm. See Koch Mem. [15] at 17–20. For example, the pleaded facts do not

plausibly suggest that eliminating one of Koch’s own producers would create a competitive edge

over Koch’s competition. And even if Koch was attempting to increase prices by reducing its

own production—something that has not been sufficiently pleaded—that would not alone satisfy

the competitive-harm requirement. In re Pilgrim’s Pride Corp., 728 F.3d 457, 462 (5th Cir.




                                                11
     Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 12 of 14




2013). Accordingly, the Court finds that the Trustee has not plausibly pleaded the PSA claim

asserted in Count III.3

                          c.   Regulatory Violations

       Finally, Koch contends that the Trustee has not pleaded facts to establish the regulatory

violations advanced in the Amended Complaint. In Count II, the Trustee alleges three regulatory

violations: (1) Koch’s letter requiring Sanders to complete 23 upgrades violated 9 C.F.R.

§ 201.216 (¶ 96); (2) the delay in providing that letter violated § 201.100 (¶ 98); and (3)

terminating the Broiler Growing Agreement without legitimate reasons or proper notice violated

9 C.F.R. §§ 201.100, 201.216, and 201.217 (¶¶ 97, 101, 102, 103, 104, 105). Am. Compl. [8] at

24–28.4

       First, Koch insists §§ 201.216 and 201.217 do not prohibit conduct, but instead provide

lists of criteria the Secretary “may consider” in determining whether the PSA has been violated.

Koch Mem. [15] at 22; see 9 C.F.R. § 201.216 (“The Secretary may consider various criteria in



3
  That said, the harder question is whether § 192 covers race claims. As the Trustee
acknowledges, this case would be a first. Pls. Mem. [20] at 5 (noting that no other court has
recognized this theory). Judicial restraint counsels against unnecessarily addressing a
questionable liability theory, and the Court is not ready to say whether the Trustee could
potentially state a race claim under § 192. Accordingly, the Court concludes that dismissal
should be without prejudice to the Trustee’s right to seek leave to amend if he can assert
sufficient, non-conclusory facts. Finally, the Court notes that the discrimination claim will go
forward in Count I under § 1981, where the Trustee must show merely that Koch treated Sanders
less favorably because of his race. Perhaps the Trustee has a good reason for pursuing the
alleged race discrimination under the PSA, but it seemingly adds a significant layer of difficulty
to his task at great cost and expense to everyone, including but not limited to the expense of the
experts he referenced in response. It would also produce a difficult and time-consuming appeal
should he prevail.
4
 The Trustee concedes that at times the PSA is incorrectly cited in the Amended Complaint.
Pls. Mem. [20] at 15 (stating 7 C.F.R. § 201.200(a) should be 7 C.F.R. § 201.100 and 7 C.F.R.
§ 201.53 should be 7 C.F.R. § 201.100); see Koch Mem. [15] at 21 (contending 7 C.F.R.
§§ 201.200 and 201.53 are inapplicable). The Court’s overview of Count II includes those
corrections.
                                                 12
     Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 13 of 14




determining whether a requirement that a poultry grower or swine production contract grower

make additional capital investments over the life of a production contract or growing

arrangement constitutes a violation of the Act.”); 9 C.F.R. § 201.217 (“The Secretary may

consider various criteria when determining whether a packer, swine contractor or live poultry

dealer has provided a poultry grower or swine production contract grower a reasonable period of

time to remedy a breach of contract that could lead to contract termination.”). The Trustee failed

to address this assertion in response, so the Court deems these claims conceded.

       Next, Koch explains that the Trustee’s claim under 9 C.F.R. § 201.100, which provides

specific requirements for poultry-growing contracts, fails because the contracts at issue complied

with these provisions. Koch Mem. [15] at 24–25. Again, the Trustee does not substantively

address Koch’s argument. Pls. Mem. [2] at 15–16 (“Defendants may have included language

contained in the PSA in the contracts, but they did not comply with the requirements.”); id. at 16

(“Plaintiffs also included ‘all other relevant sections of the PSA’ in its Amended Complaint,

covering all applicable sections of the PSA, which Defendants are keenly familiar with and have

a much deeper insight into than Plaintiffs.” (citation to Am. Compl. omitted)).5 Accordingly,

the Court finds all allegations with respect to § 201.100 should be dismissed.




5
 Koch also asserted that “[b]ecause [the] PSA claims must be dismissed for failure to plead
competitive injury, these regulatory claims fail as well.” Koch Mem. [15] at 20–21. When the
Trustee neglected to address this argument in response, Koch concluded that he “now concedes
that he has no separate cause of action for enforcement of the regulations implemented pursuant
to the PSA apart from his claims that Koch violated the statute itself.” Koch Reply [24] at 10
(citing Pls. Mem. [20] at 15). The question has not been adequately explored by the parties, but
potentially provides an additional ground for dismissal of any regulatory claims.
                                                13
     Case 3:19-cv-00721-DPJ-FKB Document 44 Filed 07/02/20 Page 14 of 14




       III.    Conclusion

       The Court has considered all arguments raised by the parties; those not addressed would

not have changed the outcome. For the reasons stated, Koch’s motion to dismiss [14] is granted

in part and denied in part.

       The Court finds as follows: (1) Carlton Sanders is dismissed; the Trustee is the real party

in interest; (2) the Trustee’s claims are considered timely; (3) Koch’s motion is granted as to the

state-law fraud and misrepresentation claims; (4) Koch’s motion is granted without prejudice as

to the claim under 7 U.S.C. § 192; and (5) Koch’s motion is granted as to the PSA regulatory

claims. The Trustee’s claims for race discrimination and breach of contract will proceed.

       SO ORDERED AND ADJUDGED this the 2nd day of July, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                14
